DETAILED ACTION

           
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed July 16, 2021 has been entered. Claims 1-17 are pending. Claims 1, 5, 7-8, and 13-17 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Husgen et al (US 2008/0305213 A1; Dec. 11, 2008) in view of Eisen et al (EP 0713928 A1; 1996).
Regarding claim 1, Husgen discloses a composition for curing meat, wherein the composition comprises a natural nitrite in an amount sufficient to cure meat ([0009]), 
While Husgen discloses that the nitrite is derived from a plant source, wherein the nitrite has been reduced from nitrate ([0013]), Husgen fails to teach that the natural nitrite is an electrochemically-reduced natural nitrite. 
Eisen discloses a method of electrochemically reducing nitrate to form an electrochemically-reduced nitrite. Eisen discloses that such method of electrochemical reduction produces nitrite in a much higher yield and at a lower cost than usual (Derwent Abstract).
It would have been obvious to one of ordinary skill in the art to use an electrochemically-reduced nitrite as the nitrite composition in Husgen. Doing so would yield the predictable result of providing a natural nitrite composition with a higher yield of nitrite at a lower cost as taught by Eisen. As Husgen already discloses that the nitrite is obtained from a plant nitrate source which is reduced to form nitrite, it would have been obvious to use electrochemical reduction as the reduction process in Husgen to produce an electrochemically-reduced nitrite for the same reasons as stated above and as taught by Eisen. 
Regarding claim 2, Husgen discloses that the plant source is a vegetable or leafy plant that contains nitrate ([0008]).
Regarding claim 3, Husgen teaches that the vegetable or leafy plant can be celery, cabbage or lettuce ([0008]).
Regarding claim 4, Husgen further teaches that the meat can include all red meats, pork, poultry, fish, and wildgame ([0007]).
Regarding claim 5, Husgen discloses that the nitrite composition cures a meat product. As described above, the prior art discloses the curing composition comprising the same ingredients as claimed and therefore it would be “capable of” achieving the same or improved results when compared to the results of an equivalent dosage of a synthetic nitrite. 
The instant claim uses functional language to recite what the composition does rather than what it is. As the composition of the prior art is the same as the instant invention (e.g. an electrochemically reduced natural nitrite), it would be capable of performing the claimed function. 
Furthermore, Husgen teaches that the reduced natural nitrite composition achieves the same or improved results when compared to the results of an equivalent dosage of another nitrite curing composition (the nitrite control gives the same yield as the natural curing agent, see [0051] and [0058]) and therefore the composition of Husgen and Eisen would predictably and expectedly achieve the same or improved results when compared to a synthetic nitrite.
Regarding claim 6, Husgen further teaches that the curing agent can be liquid or dry ([0008] and [0050]).
Regarding claim 7, Husgen discloses a method for curing meat by applying a natural nitrite to a meat product in an amount sufficient to cure meat ([0009]), wherein the nitrite has been reduced from a plant nitrate source ([0006]-[0008], [0013], [0019]-[0024]).
While Husgen discloses that the nitrite is reduced from a plant nitrate source ([0013]), Husgen fails to teach that the nitrite is electrochemically-reduced. 

It would have been obvious to one of ordinary skill in the art to reduce the nitrate to nitrite in Husgen by electrochemical reduction as taught by Eisen. Doing so would yield the predictable result of producing a higher yield of nitrite at a lower cost as taught by Eisen. As Husgen already discloses that the nitrate obtained from a plant source is reduced to form nitrite, it would have been obvious to use electrochemical reduction to obtain nitrite from nitrate for the same reasons as stated above and as taught by Eisen. 
Regarding claim 8, Husgen discloses that the plant source is a vegetable or leafy plant that contains nitrate ([0008]).
Regarding claim 9, Husgen teaches that the vegetable or leafy plant can be celery, cabbage or lettuce ([0008]).
Regarding claim 10, Husgen further teaches that the meat can include all red meats, pork, poultry, fish, and wildgame ([0007]).
Regarding claim 11, Husgen discloses that the nitrite composition cures a meat product. As described above, Husgen discloses the curing composition comprising the same ingredients as claimed and therefore it would be “capable of” achieving the same or improved results when compared to the results of an equivalent dosage of a synthetic nitrite. 
The instant claim uses functional language to recite what the composition does rather than what it is. As the composition of the prior art is the same as the instant invention, it would be capable of performing the claimed function. 

Regarding claim 12, Husgen further teaches that the curing agent can be liquid or dry ([0008] and [0050]).
Regarding claim 13, Husgen discloses a process for preparing a curing agent by preparing a vegetable extract from a plant source that contains nitrate, reducing the nitrate to form a nitrite, and applying the natural nitrite to a meat product in an amount sufficient to cure meat ([0006]-[0008], [0013], [0019]-[0024]).
While Husgen discloses that the nitrite is reduced from a plant nitrate source ([0013]), Husgen fails to teach that the nitrite is electrochemically-reduced. 
Eisen discloses a method of electrochemically reducing nitrate to form nitrite. Eisen discloses that such method of electrochemical reduction produces nitrite in a much higher yield and at a lower cost than usual (Derwent Abstract).
It would have been obvious to one of ordinary skill in the art to reduce the nitrate to nitrite in Husgen by electrochemical reduction as taught by Eisen. Doing so would yield the predictable result of producing a higher yield of nitrite at a lower cost as taught by Eisen. As Husgen already discloses that the nitrate obtained from a plant source is reduced to form nitrite, it would have been obvious to use electrochemical reduction to obtain nitrite from nitrate for the same reasons as stated above and as taught by Eisen. 

Husgen additionally teaches that the natural nitrite composition achieves the same or improved results when compared to the results of an equivalent dosage of another nitrite curing composition (the nitrite control gives the same yield as the natural curing agent, see [0051] and [0058]) and therefore the plant-based nitrite of the combined prior art would predictably and expectedly achieve the same or improved results when compared to a synthetic nitrite.
Regarding claim 14, Husgen discloses that the plant source is a vegetable or leafy plant that contains nitrate ([0008]).
Regarding claim 15, Husgen teaches that the vegetable or leafy plant can be celery, cabbage or lettuce ([0008]).
Regarding claim 16, Husgen further teaches that the meat can include all red meats, pork, poultry, fish, and wildgame ([0007]).
Regarding claim 17, Husgen further teaches that the curing agent can be liquid or dry ([0008] and [0050]).




Response to Arguments
Applicant’s amendments have overcome the 112(b) rejections from the previous Office Action and therefore they have been withdrawn. 
Applicant’s amendments and arguments have also overcome the 102(a)(1) rejection from the previous Office Action and therefore it has been withdrawn. 

Applicant argues on pages 6-7 that Husgen does not teach or suggest that a plant-based nitrite could be created through an electrochemical reduction process as Husgen involves a fermentation process. Applicant states that secondary reference Eisen teaches many complex steps that are not relevant to the claimed invention.
This is not found persuasive as the examiner recognizes that Husgen fails to teach an electrochemical reduction process for reducing a nitrate to a nitrite. The examiner looks to Eisen to suggest the use of such process. Eisen teaches that electrochemical reducing nitrate to nitrite is well known in the art and yields superior results, such as a higher yield at a lower production cost.
The claims do not recite any specific process steps for how the nitrate is electrochemically reduced, nor do the claims limit the process steps to what is recited as the claims are open ended through the use of comprising. Therefore, the amount of steps and/or processes taught in Eisen do not matter as the claims merely state electrochemically reducing nitrate to nitrite, without any specific parameters or steps. Therefore, as Eisen teaches that such process is well known in the art, and Husgen teaches that the natural nitrate is reduced to form a natural nitrite, it would have been obvious to use electrochemical reduction as the reduction process in Husgen to provide an electrochemically reduced natural nitrite from a plant nitrate source in order to provide the curing agent in Husgen with a predictably higher yield of nitrate as taught by Eisen. 
This is merely the use of a known technique, e.g. electrochemical reduction, to improve a known process of reducing nitrate to nitrite, to yield predictable results, e.g. a higher nitrite yield. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In the instant case, the combined teaches suggest the use of an electrochemical reduction process to reduce a nitrate source to nitrite. Therefore, applicant’s arguments are not found persuasive. 
For the reasons stated above, the 103 rejection is maintained. 








Conclusion

No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Examiner, Art Unit 1791